
	
		I
		112th CONGRESS
		2d Session
		H. R. 6319
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2012
			Mr. Gerlach (for
			 himself and Ms. Zoe Lofgren of
			 California) introduced the following bill; which was referred to
			 the Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide for
		  startup businesses to use a portion of the research and development credit to
		  offset payroll taxes.
	
	
		1.Short titleThis Act may be cited as the
			 Startup Innovation Credit Act of
			 2012.
		2.Treatment of research
			 credit for certain startup companies
			(a)In
			 general
				(1)In
			 generalSection 41 of the Internal Revenue Code of 1986 is
			 amended by adding at the end the following new subsection:
					
						(i)Treatment of
				credit to qualified small businesses
							(1)In
				generalAt the election of a qualified small business, the
				payroll tax credit portion of the credit determined under subsection (a) shall
				be treated as a credit allowed under section 3111(f) (and not under this
				section).
							(2)Payroll tax
				credit portionFor purposes of this subsection, the payroll tax
				credit portion of the credit determined under subsection (a) for any taxable
				year is so much of such credit as does not exceed $250,000.
							(3)Qualified small
				businessFor purposes of this subsection—
								(A)In
				generalThe term qualified small business means,
				with respect to any taxable year—
									(i)a corporation,
				partnership, or S corporation if—
										(I)the gross receipts
				(as determined under subsection (c)(7)) of such entity for the taxable year is
				less than $5,000,000, and
										(II)such entity did
				not have gross receipts (as so determined) for any period preceding the
				5-taxable-year period ending with such taxable year, and
										(ii)any person not
				described in subparagraph (A) if clauses (i) and (ii) of subparagraph (A)
				applied to such person, determined—
										(I)by substituting
				person for entity each place it appears),
				and
										(II)in the case of an
				individual, by only taking into account the aggregate gross receipts received
				by such individual in carrying on trades or businesses of such
				individual.
										(B)LimitationSuch
				term shall not include an organization which is exempt from taxation under
				section 501.
								(4)Election
								(A)In
				generalIn the case of a partnership or S corporation, an
				election under this subsection shall be made at the entity level.
								(B)RevocationAn
				election under this subsection may not be revoked without the consent of the
				Secretary.
								(C)LimitationA
				taxpayer may not make an election under this subsection if such taxpayer has
				made an election under this subsection for 5 or more preceding taxable
				years.
								(5)Aggregation
				rulesFor purposes of determining the $250,000 limitation under
				paragraph (2) and determining gross receipts under paragraph (3), all members
				of the same controlled group of corporations (within the meaning of section
				267(f)) and all persons under common control (within the meaning of section
				52(b) but determined by treating an interest of more than 50 percent as a
				controlling interest) shall be treated as 1 person.
							(6)RegulationsThe
				Secretary shall prescribe such regulations as may be necessary to carry out the
				purposes of this subsection, including—
								(A)regulations to
				prevent the avoidance of the purposes of paragraph (3) through the use of
				successor companies or other means,
								(B)regulations to
				minimize compliance and recordkeeping burdens under this subsection for
				start-up companies, and
								(C)regulations for
				recapturing the benefit of credits determined under section 3111(f) in cases
				where there is a subsequent adjustment to the payroll tax credit portion of the
				credit determined under subsection (a), including requiring amended returns in
				the cases where there is such an
				adjustment.
								.
				(2)Conforming
			 amendmentSection 280C(c) of the Internal Revenue Code of 1986 is
			 amended by adding at the end the following new paragraph:
					
						(5)Treatment of
				qualified small business creditFor purposes of determining the
				amount of any credit under section 41(a) under this subsection, any election
				under section 41(i) shall be
				disregarded.
						.
				(b)Credit allowed
			 against FICA taxes
				(1)In
			 generalSection 3111 of the Internal Revenue Code of 1986 is
			 amended by adding at the end the following new subsection:
					
						(f)Credit for
				research expenditures of qualified small businesses
							(1)In
				generalIn the case of a qualified small business which has made
				an election under section 41(i), there shall be allowed as a credit against the
				tax imposed by subsection (a) on wages paid with respect to the employment of
				all employees of the qualified small business for days in an applicable
				calendar quarter an amount equal to the payroll tax credit portion of the
				research credit determined under section 41(a).
							(2)Carryover of
				unused creditIn any case in which the payroll tax credit portion
				of the research credit determined under section 41(a) exceeds the tax imposed
				under subsection (a) for an applicable calendar quarter—
								(A)the succeeding
				calendar quarter shall be treated as an applicable calendar quarter, and
								(B)the amount of
				credit allowed under paragraph (1) shall be reduced by the amount of credit
				allowed under such paragraph for all preceding applicable calendar
				quarters.
								(3)Allocation of
				credit for controlled groups, etcIn determining the amount of
				the credit under this subsection—
								(A)all persons
				treated as a single taxpayer under section 41 shall be treated as a single
				taxpayer under this section, and
								(B)the credit (if
				any) allowable by this section to each such member shall be its proportionate
				share of the qualified research expenses, basic research payments, and amounts
				paid or incurred to energy research consortiums, giving rise to the credit
				allowable under section 41.
								(4)DefinitionsFor
				purposes of this subsection—
								(A)Applicable
				calendar quarterThe term applicable calendar
				quarter means—
									(i)the first calendar
				quarter following the date on which the qualified small business files a return
				under section 6012 for the taxable year for which the payroll tax credit
				portion of the research credit under section 41(a) is determined, and
									(ii)any succeeding
				calendar quarter treated as an applicable calendar quarter under paragraph
				(2)(A).
									For purposes
				of determining the date on which a return is filed, rules similar to the rules
				of section 6513 shall apply.
								(B)Other
				termsAny term used in this subsection which is also used in
				section 41 shall have the meaning given such term under section
				41.
								.
				(2)Transfers to
			 federal old-age and survivors insurance trust fundThere are
			 hereby appropriated to the Federal Old-Age and Survivors Trust Fund and the
			 Federal Disability Insurance Trust Fund established under section 201 of the
			 Social Security Act (42 U.S.C. 401) amounts equal to the reduction in revenues
			 to the Treasury by reason of the amendments made by paragraph (1). Amounts
			 appropriated by the preceding sentence shall be transferred from the general
			 fund at such times and in such manner as to replicate to the extent possible
			 the transfers which would have occurred to such Trust Fund had such amendments
			 not been enacted.
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2011.
			
